     Michael J. Gearin, WSBA # 20982                      Honorable Christopher M. Alston
1    David C. Neu, WSBA # 33143                           Chapter 11
     Brian T. Peterson, WSBA # 42088                      Hearing Location: Seattle, Rm. 7206
2    K&L GATES LLP                                        Hearing Date: Wednesday, March 13, 2019
     925 Fourth Avenue, Suite 2900                        Hearing Time: 9:30 a.m.
3    Seattle, WA 98104-1158                               Response Date: March 4, 2019
     (206) 623-7580
4

5

6
                                 UNITED STATES BANKRUPTCY COURT
7
                                 WESTERN DISTRICT OF WASHINGTON
8                                           AT SEATTLE

9    In re:                                               Case No. 16-11767-CMA

10   NORTHWEST TERRITORIAL MINT, LLC,                     SECOND SUPPLEMENTAL REPLY
                                                          DECLARATION OF MARK CALVERT IN
11                                  Debtor.               SUPPORT OF FEE APPLICATIONS OF
                                                          CHAPTER 11 TRUSTEE AND TRUSTEE’S
12                                                        PROFESSIONALS
13            Mark Calvert declares as follows:

14            1.     I am the Chapter 11 Trustee of Northwest Territorial Mint, LLC (“NWTM” or

15   “Debtor”). I am over eighteen (18) years of age and I am competent in all ways to testify. Unless

16   otherwise stated herein, the following declaration is based on my personal knowledge. I submit this

17   Declaration in Support of the Trustee’s First Application for Compensation (Dkt. No. 1926) (the

18   “Trustee Application”); the First Application for Compensation of Cascade Capital Group LLC as

19   Accountants for the Chapter 11 Trustee (Dkt. No. 1924) (the “Cascade Application”); and K&L

20   Gates LLP Application for Compensation (Dkt. No. 1928) (the “K&L Gates Application,” and

21   together with the Trustee’s Application and the Cascade Application, the “Fee Applications”).

22            2.     This declaration supplements my Supplemental Reply Declaration of Mark Calvert in

23   Support of Fee Applications of Chapter 11 Trustee and Trustee’s Professionals [Dkt. 2016].

24            3.     The Court asked me to explain why I hired Bill Atalla (“Atalla”) as the Chief

25   Executive Officer of NWTM. At the time Bill Atalla was hired the goal for this case was to

26
     SECOND SUPPLEMENTAL REPLY DECLARATION OF                                       K&L GATES LLP
     MARK CALVERT IN SUPPORT OF FEE APPLICATIONS                                 925 FOURTH AVENUE
     OF CHAPTER 11 TRUSTEE AND TRUSTEE’S                                              SUITE 2900
                                                                           SEATTLE, WASHINGTON 98104-1158
     PROFESSIONALS- 1                                                         TELEPHONE: (206) 623-7580
                                                                               FACSIMILE: (206) 623-7022
     502104461 v7

 Case 16-11767-CMA          Doc 2037     Filed 03/04/19     Ent. 03/04/19 18:39:14      Pg. 1 of 15
1    reorganize the Debtor, and such a reorganization was dependent on a growth in sales. Accordingly, I

2    deemed it necessary to retain a sales-oriented CEO. Atalla was referred to me by Connie Hoff’s

3    attorney, who represented to me that Attalla was an individual that could help grow sales

4    significantly. Connie Hoff was the landlord of the Dayton, Nevada, facility and was the previous

5    owner of Medallic Art Company. Thus, she had the knowledge and experience to know what the

6    debtor needed in terms of a sales oriented CEO.

7            I had no prior relationship with Atalla or Connie Hoff’s attorney before interviewing and

8    hiring Atalla. I completed an interview of Atalla, and Atalla was confident about his skill set and

9    represented his ability to significantly grow sales in a difficult environment. He touted his network

10   and ability to bring in projects from larger financial institutions. In addition he provided proposed

11   sales forecasts far in excess of what would be needed to make the plan of reorganization feasible. I

12   recommended that the Unsecured Creditors’ Committee (the “Committee”) also interview him. The

13   Committee and another turnaround professional known to the Court, who I understand interviewed

14   to advise the Committee on financial matters, interviewed Atalla as well. That professional also

15   recommended the hiring of Attalla. The Committee agreed with the retention of Atalla as a sales

16   oriented CEO.

17           In recognition of the fact that sales growth could be difficult until NWTM emerged from

18   bankruptcy, and that lack of sales growth would impact creditor recovery, Atalla’s compensation

19   structure was based primarily on the growth of sales. NWTM was profitable when Atalla was hired,

20   but reorganization on terms that would provide a dividend to creditors required growth in sales.

21   Again, Atalla expressed confidence in hitting sales targets and realizing his growth in sales based

22   bonus. The fact of the matter is he did not earn any of his bonus compensation. After approximately

23   six months, it became clear that Atalla was not able to grow sales as he represented to the Trustee

24   and the Committee, the negative press and bankruptcy head wind proved to be more than he

25   anticipated. More specifically Atalla was failing his assigned duties in the following ways: 1) he was

26
     SECOND SUPPLEMENTAL REPLY DECLARATION OF                                        K&L GATES LLP
     MARK CALVERT IN SUPPORT OF FEE APPLICATIONS                                  925 FOURTH AVENUE
     OF CHAPTER 11 TRUSTEE AND TRUSTEE’S                                               SUITE 2900
                                                                            SEATTLE, WASHINGTON 98104-1158
     PROFESSIONALS- 2                                                          TELEPHONE: (206) 623-7580
                                                                                FACSIMILE: (206) 623-7022
     502104461 v7

 Case 16-11767-CMA         Doc 2037      Filed 03/04/19     Ent. 03/04/19 18:39:14       Pg. 2 of 15
1    not growing sales; 2) he didn’t grow his sales team; and 3) he terminated the head sales person for

2    the Medallic Arts Company products. The termination of a 18 year experienced sale person was

3    particularly damaging because Atalla did not take into consideration that she did not have a non-

4    compete agreement and could and did go work for a competitor, which caused a material reduction

5    in sales as a result.

6            4.      The Court asked me to identify all payments to Cascade Capital Group (“CCG”), and

7    to identify any loans made by CCG to the estate, and to explain why CCG was reimbursed without

8    court approval. As was described in my prior Supplemental Declaration in Support of Fee

9    Applications of Chapter 11 Trustee and Trustee’s Professionals for Continued Hearing on

10   February 1, 2019 at Dkt. 1982, CCG processed reimbursements of certain expenses of the Trustee.

11   These Trustee expenses, principally travel expenses for the ordinary business travel of the Trustee

12   were paid through a credit card jointly in the name of Cascade and the Trustee personally. These

13   expenses total $32,389.66 (including a $10,000 bond premium payment made by check) and are

14   detailed at Exhibits B and D of Dkt. 1982. In my prior supplemental declaration at paragraph 19, I

15   described disbursements made to Ms. Jody Cannady (now Quick) on account of fully accounted for

16   petty cash used in the estate’s business. These were previously disclosed in the Monthly Financial

17   Report, these payments were disclosed on the UST14 as a payable to Cascade Capital Group and

18   described generally as Trustee Reimbursements, Trustee Fees or Reimbursements. They were

19   reflected as payments to Cascade Capital Group because I used a Cascade Capital Group credit card

20   with my personal name on it to make the charges. A list of the payments showing how they were

21   described in the Monthly Financial Reports is attached as Exhibit A.

22           In July, 2017 I paid Raymond Crook for travel and expert testimony regarding the Hoff’s and

23   roof issue in the amount of $1,385.60. In July the lowest cash balance for NWTM was $250K. This

24   was not a cash flow issue for payment. It may have been a timing of payment issue. NWTM used

25   Bill.com to pay all bills and for first time vendors process times were up to 10 days. I cannot say if

26
     SECOND SUPPLEMENTAL REPLY DECLARATION OF                                        K&L GATES LLP
     MARK CALVERT IN SUPPORT OF FEE APPLICATIONS                                  925 FOURTH AVENUE
     OF CHAPTER 11 TRUSTEE AND TRUSTEE’S                                               SUITE 2900
                                                                            SEATTLE, WASHINGTON 98104-1158
     PROFESSIONALS- 3                                                          TELEPHONE: (206) 623-7580
                                                                                FACSIMILE: (206) 623-7022
     502104461 v7

 Case 16-11767-CMA           Doc 2037    Filed 03/04/19     Ent. 03/04/19 18:39:14       Pg. 3 of 15
1    that was the reasoning for certain, but it was a possibility. The Trustee paid Raymond Crook (RPC

2    Roofing) August 16th, 2017 and NWTM reimbursed CCG same day. So, it leads me to believe it was

3    a timing of payment issue with the vendor.

4            In December, 2017 I set up the move for the Kent office and ordered storage pods for items

5    to be moved. POD, the company which provided the pods, required a Credit Card deposit and

6    quoted $1997.64. At that time NWTM did not have a debit card which had been cancelled due to

7    potential fraud on the account and we did not have one re-issued due to the company closing down.

8    NWTM reimbursed CCG the amount quoted by POD that was pending on the credit card. Again,

9    this was not a cash issue, but was simply a result of the vendor requirement that payment be made by

10   credit card.

11       On December 27, 2017, ABC Cleanup was engaged for the dumpster rental and required a credit

12   card deposit. Again, NWTM did not have a debit card to do this. Once the dumpster was picked up,

13   ABC Cleanup automatically charged the CCG credit card for the remaining balance, they would not

14   accept a check for final payment. Once the final charge was made CCG refunded the difference

15   between what NWTM paid CCG for the original deposit and the total amount of the dumpster rental.

16   The final charge by ABC Cleanup was on January 9, 2018, and the CCG refunded NWTM same day

17   for $611.24. Over this time period of two weeks the lowest cash balance for NWTM was $47,000.

18   This was not a cash flow issue, it was the fact that the vendor would only accept credit card

19   payment.

20           On February 1st, 2018, I received a call from Dayton stating they received a notice from Lyon

21   County Utilities that the electric service would be shut off if not paid immediately. I called Lyon

22   County immediately and they would only take credit card over the phone and payment via check

23   would be too late and power would be shut off. They would not extend the shut off date so I was

24   forced to use the CCG credit card again due to the fact the NWTM did not have a debit card. This

25   was not a cash flow issue, at the date of payment NWTM had a cash balance of $81,000. It was a

26
     SECOND SUPPLEMENTAL REPLY DECLARATION OF                                       K&L GATES LLP
     MARK CALVERT IN SUPPORT OF FEE APPLICATIONS                                 925 FOURTH AVENUE
     OF CHAPTER 11 TRUSTEE AND TRUSTEE’S                                              SUITE 2900
                                                                           SEATTLE, WASHINGTON 98104-1158
     PROFESSIONALS- 4                                                         TELEPHONE: (206) 623-7580
                                                                               FACSIMILE: (206) 623-7022
     502104461 v7

 Case 16-11767-CMA         Doc 2037      Filed 03/04/19     Ent. 03/04/19 18:39:14      Pg. 4 of 15
1    matter of urgency and no other option to pay. Due to the Kent move and the fact that the accounting

2    staff for NWTM was down to one person, the invoice was missed and the accountant was unaware

3    NWTM was late on payment to this extent.

4            On February 8th, 2018 NWTM had the locks changed at the Dayton facility immediately

5    following an incident where three former employees had entered the building without permission in

6    the evening. This was an immediate need for security and Alpine Lock came out immediately, but

7    demanded credit card payment only. For this reason, I used the CCG credit card to facilitate the

8    locks being changed to protect the assets of the estate. Due to security of NWTM this was urgent

9    and could not wait for a check to be sent before the locks were changed. On the date Alpine Lock

10   came out NWTM had a cash balance of $69,000, so this was not a cash flow issue, but a matter of

11   urgency and payment restrictions. NWTM reimbursed the Trustee same day.

12           In July, 2018 Denise Crites came to the Dayton facility to video the walkthrough with the

13   landlord to have it documented due to issues in the past. I was present in Dayton and Denise Crite’s

14   services needed to be paid same day. All checks are kept in Washington, so the only option of

15   payment was the CCG credit card due to the fact that NWTM did not have a debit card. NWTM had

16   a cash balance of $2.9 million at the time of payment, so this was not a cash flow issue, but a matter

17   of payment restrictions. All June, 2018 to present expenses for travel to Dayton to finish closing the

18   plant and resolving environmental and lease issues have not been reimbursed by NWTM as of yet.

19           I did not consider myself to be advancing credit to NWTM but rather facilitating payment as

20   employees commonly do in the ordinary course of a company’s business.

21           5.     The Court asked me to explain a payment to Atkins Intellectual Property in

22   November, 2017. At the time of my previous declaration, I had not become aware of this payment.

23   Accordingly, following the last hearing, I investigated why it had been made. I learned that Atkins

24   Intellectual Property is a vendor used in the past for consultation with Greg Fullington, NWTM’s in-

25   house counsel, regarding copyright issues on coins sold through the NWTM store. In total $1,725

26
     SECOND SUPPLEMENTAL REPLY DECLARATION OF                                       K&L GATES LLP
     MARK CALVERT IN SUPPORT OF FEE APPLICATIONS                                 925 FOURTH AVENUE
     OF CHAPTER 11 TRUSTEE AND TRUSTEE’S                                              SUITE 2900
                                                                           SEATTLE, WASHINGTON 98104-1158
     PROFESSIONALS- 5                                                         TELEPHONE: (206) 623-7580
                                                                               FACSIMILE: (206) 623-7022
     502104461 v7

 Case 16-11767-CMA         Doc 2037      Filed 03/04/19     Ent. 03/04/19 18:39:14      Pg. 5 of 15
1    was paid . $1,620 was paid in October, 2016. $70 was paid in December, 2016, and $35 was paid in

2    November, 2016. Greg Fullington used the same firm in the past to address if NWTM was legally

3    selling copyrighted coins. I learned that Greg Fullington consulted with Atkins Intellectual Property

4    to determine if there were copyright issues related to the sale of Alcoholic Anonymous (“AA”)

5    Coins. I was not aware that these amounts had been paid through the normal reimbursement process

6    for expenses of NWTM.

7            I am unaware of any other payments made to attorneys or accountants that have not been

8    previously disclosed.

9            6.     The Court asked that I explain a payment in the approximate amount of $500,000

10   made to Charles Masoner in the 90 days prior to the petition date and why it was not pursued as a

11   preferential transfer. The payment, $500,935.60, was made on March 8th, 2016 based on a February

12   12, 2016 purchase order. Based on past practice, this is the date when Charles Masoner either came

13   in the office or the date he called with the detail of what he wanted to sell to NWTM. Charles

14   Masoner sold Gold Canadian Maple Leaf coins to NWTM. No check was issued until product was

15   received and valued. With no address in the system for Charles, I believe that he came in to the

16   Federal Way office with the product. In other words, this was a contemporaneous and ordinary

17   course purchase of gold by NWTM.

18           7.     The Court asked that I provide copies of grand jury subpoenas I received over the

19   course of this proceeding. I received eight in total. The United States Attorney’s office has

20   requested that I submit these for in-camera review, and not file them publically. I will provide these

21   subpoenas to the Court for in-camera review.

22           8.     The Court asked what inventory was sold that was discussed with the Committee as

23   reflected in May, 2016, Committee minutes. Attached hereto as Exhibit B is detail related to the

24   inventory sales from the Federal Way vault and showroom. The sales of this inventory, primarily

25   numismatics, was in the ordinary course of NWTM’s business which is why they are not listed on

26
     SECOND SUPPLEMENTAL REPLY DECLARATION OF                                       K&L GATES LLP
     MARK CALVERT IN SUPPORT OF FEE APPLICATIONS                                 925 FOURTH AVENUE
     OF CHAPTER 11 TRUSTEE AND TRUSTEE’S                                              SUITE 2900
                                                                           SEATTLE, WASHINGTON 98104-1158
     PROFESSIONALS- 6                                                         TELEPHONE: (206) 623-7580
                                                                               FACSIMILE: (206) 623-7022
     502104461 v7

 Case 16-11767-CMA           Doc 2037    Filed 03/04/19     Ent. 03/04/19 18:39:14      Pg. 6 of 15
1    the UST-17. NWTM continued the business of buying and selling numismatics during the

2    bankruptcy case. The cash receipts are reflected in the Monthly Operating Reports. In 2016, I closed

3    NWTM’s operation in Federal Way, Washington, which left NWTM with an excess of inventory in

4    Washington. NWTM continued to sell numismatics through its store in Auburn, Washington and

5    Dayton, Nevada. Rather than shipping all of this inventory to Dayton to be sold through the store in

6    that location, I elected to sell the inventory to coin dealers in Washington as I believe it was in the

7    best interest of the estate to maximize the recovery accordingly.

8            9.     The Court asked me to explain a reference to a spectrometer being sold which appears

9    in the Committee’s minutes from February, 2017. I was not aware of the sale which took place in

10   August, 2016 until after it had been concluded. When I heard a spectrometer had been sold, I asked

11   Paul Wagner who informed me that to the best of his recollection, the owner of the Renton Coin

12   Shop, who was in the office, offered to purchase it, and did so for, to the best of my recollection,

13   approximately $4,000. When I asked about it, I was informed by Paul Wagner that the spectrometer

14   was approximately 10 years old and not in working condition. At the February, 2017, I informed the

15   Committee that I had learned the spectrometer had been sold, I informed the Committee that given

16   the estate’s relationship with the Renton Coin Shop, which was a customer of NWTM, I believed I

17   could get it back if we thought it could be sold for a higher price. I had no reason to believe it was

18   worth more than $4,000 and I did not demand the return of the spectrometer.

19           10.    The Court asked what is left to do in the case. As I informed the Court at the last

20   hearing, the remaining tasks include liquidation of the remaining unsold “store” inventory, resolution

21   of issues regarding the bullion and other property seized by the King County Sheriff (a motion

22   should be pending by the time of the hearing on fee applications), settlement or pursuit of third party

23   claims based on transfers made by Diane Erdmann, and payment of administrative claims.

24

25

26
     SECOND SUPPLEMENTAL REPLY DECLARATION OF                                         K&L GATES LLP
     MARK CALVERT IN SUPPORT OF FEE APPLICATIONS                                   925 FOURTH AVENUE
     OF CHAPTER 11 TRUSTEE AND TRUSTEE’S                                                SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
     PROFESSIONALS- 7                                                           TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
     502104461 v7

 Case 16-11767-CMA          Doc 2037      Filed 03/04/19     Ent. 03/04/19 18:39:14        Pg. 7 of 15
1            11.    The Court requested all communications between myself and Richard Bressler from

2    March 1, 2017 to the present. There are no such communications. While I tried to reach out to him

3    and had a phone call, he requested that we work through his attorneys.

4            I declare under penalty of perjury under the laws of the United States that the foregoing is

5    true and correct to the best of my knowledge.

6            EXECUTED this 4th day of March 2019 at Seattle, Washington.

7

8                                                  /s/ Mark Calvert
                                                   Mark Calvert
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     SECOND SUPPLEMENTAL REPLY DECLARATION OF                                        K&L GATES LLP
     MARK CALVERT IN SUPPORT OF FEE APPLICATIONS                                  925 FOURTH AVENUE
     OF CHAPTER 11 TRUSTEE AND TRUSTEE’S                                               SUITE 2900
                                                                            SEATTLE, WASHINGTON 98104-1158
     PROFESSIONALS- 8                                                          TELEPHONE: (206) 623-7580
                                                                                FACSIMILE: (206) 623-7022
     502104461 v7

 Case 16-11767-CMA         Doc 2037      Filed 03/04/19     Ent. 03/04/19 18:39:14       Pg. 8 of 15
                                       CERTIFICATE OF SERVICE
1
             The undersigned declares as follows:
2
             That she is a paralegal in the law firm of K&L Gates LLP, and on March 4, 2019, she caused
3    the foregoing document to be filed electronically through the CM/ECF system which caused
     Registered Participants to be served by electronic means, as fully reflected on the Notice of
4    Electronic Filing.
5            I declare under penalty of perjury under the laws of the State of Washington and the United
     States that the foregoing is true and correct.
6
             Executed on the 4th day of March, 2019 at Seattle, Washington.
7

8                                                        /s/ Denise A. Lentz
                                                         Denise A. Lentz
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     SECOND SUPPLEMENTAL REPLY DECLARATION OF                                      K&L GATES LLP
     MARK CALVERT IN SUPPORT OF FEE APPLICATIONS                                925 FOURTH AVENUE
     OF CHAPTER 11 TRUSTEE AND TRUSTEE’S                                             SUITE 2900
                                                                          SEATTLE, WASHINGTON 98104-1158
     PROFESSIONALS- 9                                                        TELEPHONE: (206) 623-7580
                                                                              FACSIMILE: (206) 623-7022
     502104461 v7

 Case 16-11767-CMA         Doc 2037     Filed 03/04/19     Ent. 03/04/19 18:39:14      Pg. 9 of 15
              EXHIBIT A




Case 16-11767-CMA   Doc 2037   Filed 03/04/19   Ent. 03/04/19 18:39:14   Pg. 10 of 15
                     Northwest Territorial Mint
                   Bankruptcy Case 16-11767CMA
             Trustee Reimbursements reported on MOR's
 Date        Amount              Payee Discription                Description in MOR's
12/30/2016    $8,907.56   Transfer                       Transfer
  3/2/2017     $954.40    CascadeCapital Group           Reimburse Trustee trip to Dayton
 4/28/2017   $12,821.27   CascadeCapital Group           Trustee Fees
  7/1/2017    $1,983.35   CascadeCapital Group           Trustee Reimb for Travel
 8/16/2017    $1,385.60   CascadeCapital Group           AP Vendor Paid
 9/18/2017    $1,867.55   CascadeCapital Group           Reimb Travel to Dayton
12/20/2017    $1,997.64   CascadeCapital Group           Reimb - Kent POD
 1/26/2018    $3,411.09   CascadeCapital Group           Corp Expense Reimb
  2/1/2018     $705.57    CascadeCapital Group           Utilities
  2/8/2018     $155.06    CascadeCapital Group           Repair & Maint




 Case 16-11767-CMA        Doc 2037    Filed 03/04/19   Ent. 03/04/19 18:39:14      Pg. 11 of 15
              EXHIBIT B




Case 16-11767-CMA   Doc 2037   Filed 03/04/19   Ent. 03/04/19 18:39:14   Pg. 12 of 15
                     Northwest Territorial Mint
                  Bankruptcy Case 16-11767CMA
                 Summary by Customer and Month
         Federal Way Vault and Showroom Items Sold in 2016


                                              Date    Month
 Order #            Customer Name            Shipped and Year Total    Amount

138740     SHOWROOM                            4/11/16   Apr-16       $2,985.10
139140     James Gochmansky                    4/14/16   Apr-16         $353.40
136338     JIH-CHU CHEN                        4/15/16   Apr-16         $549.90
136385     charles wright                      4/26/16   Apr-16          $45.00
138018     Joseph Gradwohl                     4/26/16   Apr-16         $278.06
138020     Larry Bugbee                        4/26/16   Apr-16       $2,591.36
138027     mitchell crowe                      4/26/16   Apr-16         $137.55
138040     Rahmel Chisholm                     4/26/16   Apr-16         $445.60
138048     Gregory Boulier                     4/26/16   Apr-16       $1,343.24
138062     Randy Hoople                        4/26/16   Apr-16         $214.53
138320     Mylanie Alvarado                    4/26/16   Apr-16          $50.23
138374     brendan barry                       4/26/16   Apr-16         $139.92
138752     DARRELL ANDERSON                    4/26/16   Apr-16           $5.40
138754     jeff dye                            4/26/16   Apr-16          $43.76
138763     William Hilst                       4/26/16   Apr-16       $3,409.60
138966     Britt Brown                         4/26/16   Apr-16         $104.90
139854     DAVID BROWNFIELD                    4/26/16   Apr-16         $228.28
140124     Paul Bagley                         4/26/16   Apr-16         $175.08
138022     JOHN FERRISO                        4/27/16   Apr-16       $1,631.35
138031     leo lua                             4/27/16   Apr-16          $31.62
138033     John J Hatala                       4/27/16   Apr-16         $158.50
138035     Jerry Hammond                       4/27/16   Apr-16       $1,404.13
138036     carlos alvarez                      4/27/16   Apr-16          $47.34
138037     daniel culp                         4/27/16   Apr-16       $4,827.00
138039     karl murashima                      4/27/16   Apr-16         $111.24
138049     David Radabaugh                     4/27/16   Apr-16          $23.64
138052     Lois Thadei                         4/27/16   Apr-16          $95.40
138053     Brenda Forbes                       4/27/16   Apr-16          $63.60
138058     Victor Dallari                      4/27/16   Apr-16       $9,676.62
138059     Craig Gilley                        4/27/16   Apr-16         $974.40
138069     Greg Majewski                       4/27/16   Apr-16         $158.20
138071     Anthony Aldino                      4/27/16   Apr-16         $193.80
138195     GERALD MACINTYRE                    4/27/16   Apr-16         $179.30
138313     Allen Martin                        4/27/16   Apr-16       $1,137.65
138317     Carter Priess                       4/27/16   Apr-16         $178.90




    Case 16-11767-CMA    Doc 2037   Filed 03/04/19   Ent. 03/04/19 18:39:14   Pg. 13 of 15
138372   Milan Lackovic                               4/27/16   Apr-16          $27.93
138373   Jeffrey Richards                             4/27/16   Apr-16          $96.06
138746   John Johnson                                 4/27/16   Apr-16         $167.30
138757   jason martin                                 4/27/16   Apr-16          $19.27
138762   Mark Davis                                   4/27/16   Apr-16          $96.16
138764   shawn danley                                 4/27/16   Apr-16          $56.40
138768   Clint Beck                                   4/27/16   Apr-16          $56.28
138954   Jeremiah Dillon                              4/27/16   Apr-16         $234.22
139005   tyler izzard                                 4/27/16   Apr-16          $65.51
140125   bart panesa                                  4/27/16   Apr-16       $4,573.60
140345   Debbie Christianson                          4/27/16   Apr-16          $30.34
141279   SHOWROOM                                      5/6/16   May-16         $220.83
142277   Employee Mint                                5/17/16   May-16          $70.00
142422   SALES SAMPLES                                5/18/16   May-16          $20.00
142509   FFRC Inc                                     5/21/16   May-16     $303,459.65
143760   SHOWROOM                                      6/1/16   Jun-16         $910.33
145308   alan howell                                  6/22/16   Jun-16          $37.96
136300   Mark Voigt                                   6/29/16   Jun-16          $44.00
142416   Employee Mint                                6/29/16   Jun-16         $195.76
138775   WALK IN CUSTOMER                              7/5/16    Jul-16      $1,828.00
144556   EMPLOYEE                                      7/5/16    Jul-16        $728.00
145724   UPSTATE COIN & GOLD                           7/5/16    Jul-16    $141,493.92
146017   Paul Thompson                                 7/5/16    Jul-16      $6,715.15
145552   Patriot Guard Riders of Washington State      7/6/16    Jul-16      $1,722.50
146999   SHOWROOM                                      7/8/16    Jul-16         $25.33
147288   SEATTLE COIN SHOP                            7/12/16    Jul-16     $79,738.97
146426   HALLMARK REFINING CORP                       7/15/16    Jul-16    $199,961.51
147914   EMPLOYEE PURCHASES                           7/20/16    Jul-16          $8.00
148724   UPSTATE COIN & GOLD                           8/1/16   Aug-16      $71,594.25
141279   SHOWROOM                                      8/3/16   Aug-16         $239.85
147507   EMPLOYEE                                      8/4/16   Aug-16       $7,684.93
148970   Employee Mint                                 8/4/16   Aug-16         $135.35
149032   SEATTLE COIN SHOP                             8/5/16   Aug-16      $29,766.49
149106   WALK IN CUSTOMER                              8/5/16   Aug-16         $121.80
149332   DENNIS BOXX                                   8/9/16   Aug-16       $6,427.74
149777   RENTON COIN SHOP, INC                        8/15/16   Aug-16     $104,506.08
148830   Paul Thompson                                8/16/16   Aug-16       $8,408.52
149034   HALLMARK REFINING CORP                       8/16/16   Aug-16      $91,087.81
150199   EMPLOYEE PURCHASES                           8/24/16   Aug-16         $402.20
150758   Zoe Caywood                                  9/15/16   Sep-16          $30.00
150567   HALLMARK REFINING CORP                       10/4/16   Oct-16      $11,314.03
154274   Employee Mint                                10/7/16   Oct-16         $105.42
155641   A-MARK PRECIOUS METALS, INC                 10/21/16   Oct-16      $96,675.00
133638   SHOWROOM                                    10/25/16   Oct-16          $20.00
79031    Employee Mint                                11/1/16   Nov-16          $15.00
91115    WALK IN CUSTOMER                             11/1/16   Nov-16        $128.84
66122    Richard Lovelace                             11/2/16   Nov-16        $168.38



    Case 16-11767-CMA        Doc 2037      Filed 03/04/19   Ent. 03/04/19 18:39:14   Pg. 14 of 15
106368      SHOWROOM                                   11/2/16   Nov-16         $527.90
111923      US Submarine Veterans Bremerton Base       11/2/16   Nov-16         $115.01
125461      Steven Johnson                             11/2/16   Nov-16          $20.00
134519      Robert La Valle                            11/2/16   Nov-16         $483.08
159273      JOHN J KONSBRUCK                           12/1/16   Dec-16          $45.62
162491      A-MARK PRECIOUS METALS, INC               12/13/16   Dec-16      $55,950.00
161996      ARMED FORCES DEPOT                        12/14/16   Dec-16       $1,677.50
160311      ACQUA COINS                               12/15/16   Dec-16       $1,125.00
161965      EMPLOYEE PURCHASES                        12/20/16   Dec-16          $49.70
162734      Alpine Products                           12/29/16   Dec-16         $277.20

Total                                                                      $1,265,699.28




        Case 16-11767-CMA      Doc 2037     Filed 03/04/19   Ent. 03/04/19 18:39:14   Pg. 15 of 15
